EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Lydon on 1/14/21.
The application has been amended as follows: 

	In claim 1, line 4 of the claim, after “comprising a diaphragm”, change “and a diaphragm plate”, to --, a diaphragm plate, a nozzle, and a washer being flanged together, the diaphragm plate--.
	In claim 1, line 15 of the claim, after “wherein the diaphragm”, change “and diaphragm pate are”, to --, the diaphragm plate, the nozzle, and the washer are all--.
	In claim 14, line 3 of the claim, after “comprising a diaphragm”, change “and a diaphragm plate”, to --, a diaphragm plate, a nozzle, and a washer being flanged together, the diaphragm plate--.
	In claim 14, line 14 of the claim, after “wherein the diaphragm”, change “and diaphragm pate are”, to --, the diaphragm plate, the nozzle, and the washer are all--.


Reasons for Allowance
Claims 1-2, 4-11, 13-14, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is a diaphragm assembly/valve arrangement having the combination of a diaphragm made of non-fiber reinforced PTFE and having at least one equalization hole with diaphragm plate having aligned equalization opening(s) and at least one protrusion protruding outward from the surface of the diaphragm plate and engaging a corresponding surface of the diaphragm contacting and at least partially covered by the diaphragm plate with a nozzle with a washer all being flanged and pressed together via the engagement zone to rotationally fix the diaphragm and plate with respect to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921